Citation Nr: 1720848	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-30 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive pulmonary disease (claimed as lung disease secondary to pneumonia).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1959 to March 1960 and served on active duty from October 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011, the Veteran perfected an appeal with respect to the RO's denial of service connection for a respiratory disorder and a back disorder.  Service connection for lumbar spine degenerative disease, with levoscoliosis and spondylosis (claimed as lumbar strain), was granted by a September 2016 rating decision, with an evaluation of 10 percent and an effective date of April 13, 2010 being assigned.  Accordingly, the Veteran's service connection claim concerning his low back is no longer on appeal before the Board.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for "lung condition caused from pneumonia."  See Veteran's claim of April 2010.  

The Veteran has obstructive pulmonary disease.  See December 2010 VA examination report.  He has also been diagnosed with pneumonia.  See September 2016 VA treatment record.   Furthermore, he has received medical treatment relating to a pulmonary nodule.  See March 2012 private treatment record.

The Veteran's service treatment records show a diagnosis of pneumonia in October 1959 and of "upper respiratory infection" in December 1959 and December 1961.

The December 2010 VA examiner offered a negative nexus opinion, finding that the Veteran's mild obstructive pulmonary disease is less likely as not caused by, or a result of, pneumonia diagnosed during military service.  The examiner's stated rationale was that, based on a clinical examination and a review of available records, the Veteran "had onset of upper respiratory infection with bronchitis while in military service, becoming chronic through the years when aggravated by smoking and possible exposure to occupational environmental cotton dust after military service."  The examiner determined that "the documented pneumonia during military service resolved with treatment as confirmed radiographically a few months after onset."  See December 2010 VA examination report. 

A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the December 2010 examiner's rationale for the negative nexus opinion is ambiguous, because it implies that the Veteran's current obstructive pulmonary disease may be related to an upper respiratory infection with bronchitis that had its onset during service and became "chronic through the years."  While the examiner clearly found no relation between the Veteran's in-service pneumonia and his current disability, it remains unclear whether the examiner has identified a nexus between the Veteran's current disability and his in-service upper respiratory infection with bronchitis.  If an examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001).

The scope of a claim includes any disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
Furthermore, VA has a duty to develop all theories of entitlement to service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for proper appellate decision, the Board must remand the case to the agency of original jurisdiction, specifying the action to be undertaken. See 38 C.F.R. § 19.9 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to a qualified VA doctor for a supplemental opinion with respect to the Veteran's respiratory disorder(s).  The electronic claims folder must be made available to the examiner for review.  If an opinion cannot be provided without examination of the Veteran, a VA medical examination must be scheduled.

2.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide an opinion, in light of the service and post-service evidence of record, whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's obstructive pulmonary disease, or any other respiratory disorder identified since the filing of the Veteran's claim in April 2010, is etiologically related to his period of military service, including verified ACDUTRA service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The rationale for all opinions expressed must be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




